DETAILED ACTION
This office action is in response to application filed on 1/26/2021.
Claims 1 – 25 are pending.
Priority is claimed as 371 application of PCT/US2019/044503 (filed on 7/31/2029), which further claims priority to provisional application 62/714583 (filed on 8/3/2018).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 – 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “computer-readable medium (CRM)” are not defined by the specification to be hardware in nature and excludes transitory signals. However, specification teaches “computer-readable non-transitory storage medium”, applicants are advised to amend claim 20 to recite “computer-readable non-transitory storage medium (CRM)” to overcome this deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 20190312772, hereinafter Zhao), in view of Ahmed et al (US 20160328272, prior art part of IDS dated 4/28/2021, hereinafter Ahmed).

As per claim 1, Zhao discloses: An apparatus for computing, comprising: 
a plurality of [nodes] to form a corresponding plurality of local compute clusters, at least one of the [nodes] having accelerate compute resource or resources; (Zhao figure 1: GPU is mapped to the claimed accelerate compute resource.)
an orchestration scheduler to be operated by one of the plurality of [nodes] to receive live execution telemetry data of various applications executing at the various local compute clusters and status of accelerate compute resources of the local compute clusters having accelerate compute resources, (Zhao [0030]: “The resource usage database 148 comprises a centralized datastore which stores various types of information regarding the usage of computing resources across the server node cluster 160. For example, the resource usage database 148 maintains a record of the provisioned devices for each pending/active job being executed by the computing service platform 130. A given record will identify a set of accelerator devices that are provisioned for a given job, and the logical communication order (e.g., ring communication) of the provisioned devices. These records are generated by the computing resource scheduling and provisioning module 142 during a provisioning process, and stored in resource usage database 148 until job completion”; [0070]: “The control server node will determine a set of candidate GPU devices across the cluster of GPU server nodes which can meet the resource demands of the server request (block 602). For example, based on the resource demands of the service request, the control server node can determine a set of all qualified GPU devices across the server cluster which match the resource demands, and which are free for allocation. The set of candidate GPU devices can be GPU devices that reside on multiple GPU sever nodes”.)
and in response, dynamically map selected tasks of applications to any accelerate compute resource in any of the local compute clusters having accelerate compute resource(s), based at least in part on the received live execution telemetry data and the status of the accelerate compute resources of the local compute clusters. (Zhao [0081]: “Next, the control server node will access the resource usage database 148 and evaluate the selected GPU devices (606) using current resource usage information in the resource usage database to determine an optimal communication order for the selected GPU devices (block 608)”; [0082]: “For example, the resource usage database 148 could be queried to check the current bandwidth usage for each communication link direction of the connection topology associated with the GPU devices and select the link directions which are relatively idler to avoid communication bottleneck and overload on the communication link in one directional”; [0083]: “Once the communication order is determined (in block 608), the selected GPU devices are provisioned in specified communication order to begin executing the workload associated with the service request (block 610). A data record is added to the resource usage database 148 to provide information regarding the set of GPU devices that were provisioned for the given service request and their communication order (block 612)”.)

Zhao did not disclose:
wherein the [nodes] comprises System-on-Chips (SoCs);

However, Ahmed teaches:
wherein the [nodes] comprises System-on-Chips (SoCs); (Ahmed [0038] – [0039])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Ahmed into that of Zhao in order to have the nodes comprises System-on-Chips (SoCs). One of ordinary skill in the art can easily realize the scheduling method taught by Zhao can be easily applied to accommodate resources other than the GPU nodes, and Ahmed has shown that SoC is commonly known network nodes for task execution, and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 2, the combination of Zhao and Ahmed further teach:
The apparatus of claim 1, wherein the orchestration scheduler is further arranged to map other tasks of applications to any non-accelerate compute resource in any of the local compute clusters, the SoCs further respectively having non-accelerate compute resources. (Ahmed [0038])

As per claim 3, the combination of Zhao and Ahmed further teach:
The apparatus of claim 1, further comprising a plurality of orchestration agents to be respectively operated by the plurality of SoCs to collect and provide the live execution telemetry data of the various applications executing at the corresponding ones of the local compute clusters, and the status of the accelerate compute resources of the corresponding ones of the local compute clusters, to the orchestration scheduler. (Ahmet [0077])  

As per claim 4, the combination of Zhao and Ahmed further teach:
The apparatus of claim 3, wherein the plurality of orchestration agents are further arranged to respectively provide status of other compute resources of the corresponding ones of the local compute clusters, to the orchestration scheduler. (Ahmet [0077])  


As per claim 5, the combination of Zhao and Ahmed further teach:
The apparatus of claim 3, wherein the plurality of orchestration agents are further arranged to respectively provide resource needs of the applications executing on the corresponding ones of the local compute clusters to the orchestration scheduler. (Ahmet [0077])  

As per claim 6, the combination of Zhao and Ahmed further teach:
The apparatus of claim 1 further comprises a peripheral accelerate compute resource coupled to one or more of the SoCs; wherein the orchestration scheduler is further arranged to receive status of the peripheral accelerate compute resource, and in response, dynamically map tasks of applications to the peripheral accelerate compute resource. (Zhao figure 5 and Ahmet [0050])

As per claim 7, the combination of Zhao and Ahmed further teach:
The apparatus of claim 6, further comprising a plurality of orchestration agents to be respectively operated by the plurality of SoCs to collect and provide the live execution telemetry data of the various applications executing at the corresponding ones of the local compute clusters, and the status of the accelerate compute resources of the corresponding ones of the local compute clusters and the peripheral accelerate compute resource, to the orchestration scheduler. (Zhao figure 5 and Ahmet [0050])

As per claim 8, the combination of Zhao and Ahmed further teach:
The apparatus of claim 6, wherein the peripheral accelerate compute resource comprises a graphics processing unit (GPU). (Zhao figure 5 and Ahmet [0050])

As per claim 9, the combination of Zhao and Ahmed further teach:
The apparatus of claim 1, wherein at least one of the accelerate compute resources of at least one of the SoCs includes a computer vision or deep learning (CV/DL) accelerator. (Zhao [0040])  

As per claim 10, the combination of Zhao and Ahmed further teach:
The apparatus of claim 1, wherein each of the SoCs further includes a central processing unit (CPU), and at least one of the accelerate compute resources of at least one of the SoCs includes a graphics processing unit (GPU). (Ahmed [0133] – [0134])  

As per claim 11, the combination of Zhao and Ahmed further teach:
The apparatus of claim 10, wherein a plurality of the SoCs respectively include accelerate compute resources, and wherein at least two of the accelerate compute resources are accelerate compute resources of different types or designs. (Ahmed [0133] – [0134])    

As per claim 12, the combination of Zhao and Ahmed further teach:
The apparatus of claim 1, wherein the apparatus is an embedded system, part of an in-vehicle system, of a computer- assisted/autonomous driving (CA/AD) vehicle. (Ahmed [0037])

As per claim 13, it is the method variant of claim 1 and is therefore rejected under the same rationale.
As per claim 14, it is the method variant of claim 2 and is therefore rejected under the same rationale.
As per claim 15, it is the method variant of claim 3 and is therefore rejected under the same rationale.
As per claim 16, it is the method variant of claim 4 and is therefore rejected under the same rationale.

As per claim 17, the combination of Zhao and Ahmed further teach:
The method of claim 16, further comprising contacting by the orchestration scheduler or an orchestration agent, a cloud server for accelerate compute needs of the application, or updates to the accelerate compute needs of the application. (Ahmed [0075]) 

As per claim 18, the combination of Zhao and Ahmed further teach:
The method of claim 13, wherein the embedded system further comprises a peripheral accelerate compute resource coupled to the plurality of SoCs; wherein receiving further comprises receiving status of the peripheral accelerate compute resource; and wherein deciding comprises deciding whether to map the task of application to execute on the peripheral accelerate compute resource. (Ahmed [0050])

As per claim 19, it is the method variant of claim 12 and is therefore rejected under the same rationale.

As per claim 20, it is the computer-readable medium variant of claim 1 and is therefore rejected under the same rationale.

As per claim 21, it is the method variant of claim 2 and is therefore rejected under the same rationale. 

As per claim 22, the combination of Zhao and Ahmed further teach:
The CRM of claim 20, wherein a corresponding one of the orchestration agents further provides resource needs of the application to the orchestration scheduler. (Ahmet [0077])  

As per claim 23, the combination of Zhao and Ahmed further teach:
The CRM of claim 22, wherein the corresponding one of the orchestration agents further contacts a cloud server for accelerate compute needs of the application, or updates to the accelerate compute needs of the application. (Ahmed [0075])   

As per claim 24, the combination of Zhao and Ahmed further teach:
The CRM of claim 20, wherein the embedded system further comprises a peripheral accelerate compute resource coupled to the plurality of SoCs; wherein the orchestration agents further provide status of the peripheral accelerate compute resource to the orchestration scheduler; and wherein the orchestration scheduler is further arranged to decide whether to schedule the task of the application to execute on the peripheral accelerate compute resource. (Zhao [0070] and Ahmed [0050])

As per claim 25, it is the computer-readable medium variant of claim 12 and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balle et al (US 20180024861) teaches an orchestrator server is to assign a workload to a managed node for execution, determine a predicted demand for one or more accelerator resources to accelerate the execution of one or more jobs within the workload, provision, prior to the predicted demand, one or more accelerator resources to accelerate the one or more jobs, and allocate the one or more provisioned accelerator resources to the managed node to accelerate the execution of the one or more jobs;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/           Primary Examiner, Art Unit 2196